Citation Nr: 1410616	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The record contains a VA examination dated July 2011, as well as private treatment records, the most recent of which is dated January 2011.  The VA examination and the private treatment records present dramatically different accounts of the Veteran's PTSD symptoms.  These inconsistencies, as well as the length of time that has passed since the records were created and the examination was conducted, prevent the Board from accurately assessing the Veteran's current mental state or assigning an appropriate rating.  Therefore, a new examination must be obtained upon remand.     

Although the statement of the case (SOC) indicates that the Veteran's notice of disagreement (NOD) was received on March 22, 2012, the NOD is not included in the claims file.  Accordingly, the RO must attempt to locate this missing document and associate it with the claims file.  

The RO should contact the Veteran's private physician to obtain more recent treatment records related to the Veteran, if any such records exist.  In the interest of obtaining the most complete picture possible of the Veteran's condition, the RO should also search for any VA treatment records related to the Veteran.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO must conduct a search to locate the Veteran's March 22, 2012 NOD.  If located, this document must be associated with the record.  All efforts to locate these documents should be documented in the claims file.  If the record cannot be located, the Veteran must be notified and provided the opportunity to resubmit the information.  

2. Contact the Veteran and ask him to identify any facility or doctor from whom he has received psychiatric treatment, other than Dr. Hoeper.  After obtaining appropriate authorization, contact any treatment provider so identified and request treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file. The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile. If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2012)).

3. After obtaining the appropriate authorization, contact the Dr. Hoeper and request all records related to the Veteran since January 4, 2011. All attempts to obtain these records must be documented in the claims file. The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile. If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2012)).

4.  Contact all of the VA Medical Centers (VAMCs) in North Carolina, including the Fayetteville VAMC, Durham VAMC, Asheville VAMC, and Salisbury VAMC, as well as all associated outpatient clinics, and attempt to obtain any treatment records related to the Veteran dated from August 20, 2010 to the present.  All attempts to obtain these records must be documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After completing the above, schedule the Veteran for a psychiatric examination of the Veteran's service-connected PTSD by an appropriate examiner, to determine the current severity and manifestations of the Veteran's PTSD.  The Veteran's claims file must be made available to and reviewed by the examiner in connection with the examination.  In particular, the examiner must review the private records and letter from Dr. Hoeper as well as the July 2011 VA examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

6. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


